Citation Nr: 1603291	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-04 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial compensable rating prior to March 10, 2011, and to an initial rating greater than 10 percent thereafter for degenerative joint disease of the lumbosacral spine.

2.  Entitlement to an initial compensable rating prior to March 10, 2011, and to an initial rating greater than 10 percent thereafter for degenerative joint disease of the cervical spine.

3.  Entitlement to an initial compensable rating prior to March 10, 2011, and to an initial rating greater than 10 percent thereafter for degenerative joint disease of the left shoulder.

4.  Entitlement to an initial compensable rating prior to March 10, 2011, and to an initial rating greater than 10 percent thereafter for degenerative joint disease of the right shoulder.

5.  Entitlement to an initial rating greater than 10 percent for right eye central retinal vein occlusion and cystoid macular edema.

6.  Entitlement to an initial rating greater than 10 percent for patellofemoral pain syndrome of the left knee.

7.  Entitlement to an initial rating greater than 10 percent for patellofemoral pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Karen Vicks, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1996 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, which granted, in pertinent part, the Veteran's claims of service connection for degenerative joint disease of the lumbosacral spine, degenerative joint disease of the cervical spine, degenerative joint disease of the left shoulder, and for degenerative joint disease of the right shoulder (which were characterized as a single service connection claim for degenerative joint disease, lumbar/cervical spine and shoulders), assigning a single 10 percent rating for these disabilities effective July 12, 2008.  The RO next granted the Veteran's claim of service connection for right eye central retinal vein occlusion and cystoid macular edema, assigning a 10 percent effective July 12, 2008.  The RO next granted the Veteran's claims of service connection for patellofemoral pain syndrome of the left knee, and for patellofemoral pain syndrome of the right knee (which were characterized as a single service connection claim for residuals, status-post arthroscopic bilateral knee release surgery), assigning a single zero percent rating for these disabilities effective July 12, 2008.  The Veteran disagreed with this decision in January 2009.  He perfected a timely appeal in February 2012 and requested a videoconference Board hearing which was held at the RO in August 2015 before the undersigned Veterans Law Judge; a copy of the hearing transcript has been added to the record.

In a September 2011 rating decision, the RO assigned separate 10 percent ratings for the Veteran's service-connected degenerative joint disease of the lumbosacral spine, degenerative joint disease of the cervical spine, degenerative joint disease of the left shoulder, and for degenerative joint disease of the right shoulder, each effective March 10, 2011.  The RO also assigned separate 10 percent ratings for the Veteran's service-connected patellofemoral pain syndrome of the left knee and for patellofemoral pain syndrome of the right knee, each effective July 12, 2008.  Because the initial ratings assigned to the Veteran's currently appealed service-connected disabilities not the maximum ratings available, these claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to an initial rating greater than 10 percent for patellofemoral pain syndrome of the left knee and to an initial rating greater than 10 percent for patellofemoral pain syndrome of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The record evidence shows that, throughout the appeal period, the Veteran's service-connected degenerative joint disease of the lumbosacral spine is manifested by, at worst, complaints of low back pain, L4-5 tenderness, spondylolisthesis, forward flexion to 90 degrees with additional pain on use but no additional limitation of motion, and central lumbosacral spine tenderness.

2.  The record evidence shows that, throughout the appeal period, the Veteran's service-connected degenerative joint disease of the cervical spine is manifested by, at worst, mild degenerative joint disease with complaints of flare-ups of pain, forward flexion to 40 degrees with additional pain on use but no additional limitation of motion, and hypoactive reflexes.

3.  The record evidence shows that, throughout the appeal period, the Veteran's service-connected degenerative joint disease of the left shoulder is manifested by, at worst, complaints of sharp, aching, constant daily shoulder pain, x-ray evidence of mild degenerative changes, weakness, and slightly limited shoulder flexion.

4.  The record evidence shows that, throughout the appeal period, the Veteran's service-connected degenerative joint disease of the right shoulder is manifested by, at worst, complaints of sharp, aching, constant daily shoulder pain, x-ray evidence of mild degenerative changes, weakness, and slightly limited shoulder flexion.

5.  The record evidence shows that the Veteran's service-connected right eye central retinal vein occlusion and cystoid macular edema is manifested by, at worst, 20/50 visual acuity, central retinal vein occlusion and cystoid macular edema which resolved with treatment, and macular pigment changes and collateral vessel formation secondary to an occlusion.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, and no higher, effective July 12, 2008, for degenerative joint disease of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5242 (2015).

2.  The criteria for an initial 10 percent rating, and no higher, effective July 12, 2008, for degenerative joint disease of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5242 (2015).

3.  The criteria for an initial 10 percent rating, and no higher, effective July 12, 2008, for degenerative joint disease of the left shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5299-5203 (2015).

4.  The criteria for an initial 10 percent rating, and no higher, effective July 12, 2008, for degenerative joint disease of the right shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5010 (2015).

5.  The criteria for an initial rating greater than 10 percent for right eye central retinal vein occlusion and cystoid macular edema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.383, 4.1, 4.2, 4.7, 4.75, 4.79, 4.80, 4.83a, Table V, 4.84a, DC 6066, 6078 (effective prior to December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claims for degenerative joint disease of the lumbosacral spine, degenerative joint disease of the cervical spine, degenerative joint disease of the left shoulder, and for degenerative joint disease of the right shoulder are "downstream" elements of the AOJ's grant of service connection for each of these disabilities in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In February 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete the currently appealed service connection claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the February 2008 VCAA notice was issued prior to the currently appealed rating decision issued in October 2008; thus, this notice was timely.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  While the August 2014 supplemental statement of the case notes that additional VA treatment records dated from May 2014 to June 2014 were reviewed but not associated with the file, the Board finds it unnecessary to remand the issues decided herein for the sole purpose of obtaining these records because no specific findings contained therein are referenced by the RO and there is sufficient subsequent medical evidence (June 2014 VA examinations) that evaluates the severity of the disabilities.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by his attorney.  The attorney and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of his claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's attorney and the VLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected degenerative joint disease of the lumbosacral spine, degenerative joint disease of the cervical spine, degenerative joint disease of the left shoulder, degenerative joint disease of the right shoulder, and right eye central retinal vein occlusion and cystoid macular edema.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Rating Claims

The Veteran contends that his service-connected degenerative joint disease of the lumbosacral spine, cervical spine, and both shoulders are all more disabling than currently evaluated.  He specifically contends that he has experienced the same level of disability from each of these service-connected disabilities since he filed his service connection claims.  He also contends that his service-connected right eye central retinal vein occlusion and cystoid macular edema is more disabling than currently evaluated.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of extraschedular ratings.  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

The Veteran's service-connected degenerative joint disease of the lumbosacral spine currently is evaluated as zero percent disabling effective July 12, 2008, under 38 C.F.R. § 4.71a, DC 5010 (traumatic arthritis), and as 10 percent disabling effective March 10, 2011, under 38 C.F.R. § 4.71a, DC 5242 (degenerative arthritis of the spine).  Similarly, the Veteran's service-connected degenerative joint disease of the cervical spine is evaluated zero percent disabling effective July 12, 2008, under 38 C.F.R. § 4.71a, DC 5010, and as 10 percent disabling effective March 10, 2011, under DC 5242.  See 38 C.F.R. §§ 4.71a, DCs 5010, 5242 (2015).

DC 5010 provides that traumatic arthritis will be evaluated as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DCs 5003, 5010 (2015).  A 10 percent rating is assigned under DC 5003 for degenerative arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups.  A maximum 20 percent rating is assigned for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 more minor joint groups with occasional incapacitating exacerbations.  Id.

Under the General Rating Formula For Diseases and Injuries of the Spine, a 10 percent rating is assigned for lumbosacral spine disability manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

The Veteran's service-connected degenerative joint disease of the left shoulder is evaluated as zero percent disabling effective July 12, 2008, under 38 C.F.R. § 4.71a, DC 5010, and as 10 percent disabling effective March 10, 2011, under 38 C.F.R. § 4.71a, DC 5299-5203 (other orthopedic injury-impairment of clavicle or scapula).  The Veteran's service-connected degenerative joint disease of the right shoulder is evaluated as zero percent disabling effective July 12, 2008, under 38 C.F.R. § 4.71a, DC 5010, and as 10 percent disabling effective March 10, 2011, under 38 C.F.R. § 4.71a, DC 5010.  See 38 C.F.R. § 4.71a, DCs 5010, 5299-5203 (2015).  (The Board notes parenthetically that, as the criteria for DC 5010 are discussed above, they will not be repeated here.)  

DC 5203 provides ratings for the major (dominant) and minor (non-dominant) shoulder.  Because the Veteran is right-handed, his right shoulder is considered his dominant shoulder and his left shoulder is considered his non-dominant shoulder.  Under DC 5203, a 10 percent rating is assigned for malunion of the clavicle or scapula or for nonunion of the clavicle or scapula without loose movement (in either shoulder).  A maximum 20 percent rating is assigned for nonunion of the clavicle or scapula with loose movement or for dislocation of the clavicle or scapula (in either shoulder).  See 38 C.F.R. § 4.71a, DC 5203 (2015).

The Veteran's service-connected right eye central retinal vein occlusion and cystoid macular edema currently is evaluated as 10 percent disabling under 38 C.F.R. § 4.79, DC 6078 (impairment of visual acuity).  The Board notes that the rating schedule for evaluating disabilities of the eyes was revised and amended effective December 10, 2008.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim for a right eye disability was received in February 2008, the revised rating criteria are inapplicable.
 
The former rating criteria for evaluating eye disabilities, in effect prior to December 10, 2008, provided that, in rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75.  Where service connection is in effect for a disability of only one eye, the degree of impairment in the nonservice-connected eye is not for consideration unless there is blindness in one eye as the result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability.  38 C.F.R. § 3.383(a)(1).  In other words, where only one eye is service-connected and the Veteran is not blind in both eyes, the other eye is considered normal for rating purposes.  38 C.F.R. § 4.14.  The former rating criteria for evaluating eye disabilities also provided that, where service connection is in effect for visual impairment in only one eye (as in this case), the visual acuity in the non-service-connected eye will be considered 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DC's 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

Under the former rating criteria for evaluating eye disabilities, a 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/700 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. §§ 4.84a, DCs 6077 and 6078.

A 30 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. §§ 4.84a, DCs 6074, 6076, 6077, and 6078.

A 40 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. §§ 4.84a, DCs 6073 and 6076.

A 50 percent rating is warranted for: (1) corrected visual acuity of one eye is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. §§ 4.84a, DCs 6065, 6069, 6076, and 6078.

A 60 percent rating is warranted for: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. §§ 4.84a, DCs 6065, 6069, 6073, and 6076.

A 70 percent rating is warranted for: (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye; or (4) blindness or anatomical loss of one eye and corrected visual acuity to 20/200 in the other eye.  38 C.F.R. §§ 4.84a, DCs 6064, 6068, 6072, and 6075.

A 100 percent rating is warranted for: (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes.  38 C.F.R. §§ 4.84, DCs 6061, 6062, 6063, 6067, and 6071.

The combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (effective prior to December 10, 2008).  When a Veteran is entitled to disability compensation in only 1 eye, as in this case, the maximum disability evaluation for total loss of vision of that eye is 30 percent unless there is (a) blindness in the other nonservice-connected eye, (b) enucleation of the service-connected eye, or (c) serious cosmetic defect of the service-connected eye.  38 C.F.R. §§ 3.383, 4.80 (effective prior to December 10, 2008).  A disability rating of 40 percent is warranted when service connection is in effect in only 1 eye if there is anatomical loss of that eye.  38 C.F.R. § 4.84a, DC 6066.  

VA regulations permit compensation for a combination of service-connected and nonservice-connected eye disabilities when there is blindness in both the service connected and the nonservice connected eye and the nonservice-connected eye disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383(a).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2015).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  The cervical vertebrae and the lumbar vertebrae are each considered  groups of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2015).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2015).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, 6 Vet. App. at 259 (citing Brady v. Brown, 4 Vet. App. 203 (1993)).

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background and Analysis

The Board finds that the evidence supports assigning an initial 10 percent rating, and no higher, effective July 12, 2008, for the Veteran's service-connected degenerative joint disease of the lumbosacral spine.  The Veteran contends that this disability has been compensably disabling since the day after the date of his separation from service (July 12, 2008) and he is entitled to a higher initial rating throughout the appeal period.  The record evidence supports his assertions concerning the symptomatology attributable to his service-connected degenerative joint disease of the lumbosacral spine that he experienced throughout the appeal period, including prior to March 10, 2011 (the date that the RO assigned a higher initial 10 percent rating).  It shows that, prior to March 10, 2011, the Veteran's service-connected degenerative joint disease of the lumbosacral spine is manifested by complaints of low back pain, L4-5 tenderness, and spondylolisthesis (as seen on VA examinations in March and September 2008).  For example, VA examination in March 2008 showed that the Veteran's complaints included low back pain.  Physical examination of the lumbosacral spine showed minimal musculoskeletal pain, L4-5 tenderness, and a full range of motion.  X-rays of the lumbosacral spine showed a pars defect at L4 and Grade I spondylolisthesis.  On VA examination in September 2008, the Veteran again complained of constant low back pain which he rated as between 3-7/10 on a pain scale.  Physical examination of the lumbosacral spine showed a full range of motion with no additional limitation of motion due to any of the DeLuca factors and no muscle spasm.  X-rays of the lumbosacral spine were unchanged.  Although the evidence supports assigning an initial 10 percent rating for the Veteran's service-connected degenerative joint disease of the lumbosacral spine throughout the appeal period, there is no indication that, prior to March 10, 2011, the Veteran's service-connected degenerative joint disease of the lumbosacral spine was manifested by x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations as is required for a 20 percent rating under DC 5010.  See 38 C.F.R. § 4.71a, DC 5010 (2015).  

The Veteran also is not entitled to an initial rating greater than 10 percent for his service-connected degenerative joint disease of the lumbosacral spine under DC 5242 at any time during the appeal period.   The record evidence does not indicate that this disability was manifested by forward flexion limited to 60 degrees or less or favorable or unfavorable ankylosis of the thoracolumbar spine or the entire spine (i.e., a 20, 40, 50, or 100 percent rating under DC 5242) at any time during the appeal period.  See 38 C.F.R. § 4.71a, DC 5242 (2015).  In addition to the examination results outlined above, which do not support assigning an initial rating greater than 10 percent under DC 5242, the record evidence also indicates that, on VA examination in March 2011, the Veteran reported that his symptoms remained unchanged from his prior VA examinations in 2008.  This is especially persuasive support for finding that the Veteran experienced essentially the same level of compensable disability due to his service-connected degenerative joint disease of the lumbosacral spine since the date that he filed his service connection claim (July 12, 2008), entitling him to an initial 10 percent rating for this disability as of that date.  VA examination in March 2011 also showed that the Veteran complained of constant aching low back pain which he rated as 5/10 on a pain scale with associated low back stiffness.  Although forward flexion was limited to 80 degrees, it was not painful and there was no additional limitation of motion on repetitive testing.  The Veteran's x-rays were unchanged.  The diagnoses included degenerative disc disease of the lumbosacral spine.  At his most recent VA examination in June 2014, the Veteran's lumbosacral spine had limited extension but a full range of motion on forward flexion with no objective evidence of painful motion and additional pain on use but no additional limitation of motion.  The Veteran denied flare-ups.  Physical examination also showed central lumbosacral spine tenderness.  The Veteran further has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an initial rating greater than 10 percent for his service-connected degenerative joint disease of the lumbosacral spine at any time during the appeal period.  In summary, the Board finds that the criteria for an initial 10 percent rating, and no higher, for the Veteran's service-connected degenerative joint disease of the lumbosacral spine have been met throughout the appeal period.

The Board next finds that the evidence supports assigning an initial 10 percent rating effective July 12, 2008, for the Veteran's service-connected degenerative joint disease of the cervical spine.  As with his service-connected degenerative joint disease of the cervical spine, the Veteran also contends that his service-connected degenerative joint disease of the cervical spine has been compensably disabling since the day after the date of his separation from service (July 12, 2008) and he is entitled to a higher initial rating throughout the appeal period.  The record evidence supports his assertions concerning the symptomatology attributable to his service-connected degenerative joint disease of the cervical spine that he experienced throughout the appeal period, including prior to March 10, 2011 (the date that the RO assigned a higher initial 10 percent rating).  For example, VA examination in March 2008 showed mild degenerative changes, degenerative joint disease, and a full range of motion in the Veteran's cervical spine.  VA examination in September 2008 showed a full range of motion, no muscle spasms, and no additional limitation of motion due to any of the DeLuca factors in the Veteran's cervical spine.  Although the evidence supports assigning an initial 10 percent rating for the Veteran's service-connected degenerative joint disease of the cervical spine throughout the appeal period, there is no indication that, prior to March 10, 2011, the Veteran's service-connected degenerative joint disease of the cervical spine was manifested by x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations as is required for a 20 percent rating under DC 5010.  See 38 C.F.R. § 4.71a, DC 5010 (2015).  

The Veteran also is not entitled to an initial rating greater than 10 percent for his service-connected degenerative joint disease of the cervical spine under DC 5242 at any time during the appeal period.   The record evidence does not indicate that this disability was manifested by forward flexion of the cervical spine limited to 30 degrees or less, favorable or unfavorable ankylosis of the cervical spine, or unfavorable ankylosis of the entire spine (i.e., a 20, 30, 40, or 100 percent rating under DC 5242) at any time during the appeal period.  See 38 C.F.R. § 4.71a, DC 5242 (2015).  In addition to the examination results outlined above, which do not support assigning an initial rating greater than 10 percent under DC 5242, the Board finds it highly significant that the Veteran reported on VA examination in March 2011 that his symptoms essentially were unchanged from his 2008 VA examinations.  As with the Veteran's service-connected degenerative joint disease of the lumbosacral spine, his statement on VA examination in March 2011 that his symptoms essentially were unchanged between 2008 and 2011 persuasively supports assigning an initial 10 percent rating for his service-connected degenerative joint disease of the cervical spine throughout the appeal period.  The record evidence also indicates that, on VA examination in March 2011, the Veteran complained of intermittent sharp cervical pain which "can radiate towards the bilateral shoulders."  He rated his cervical pain as 7/10 on a pain scale.  He also complained of associated cervical spine stiffness and numbness and tingling of the bilateral upper extremities.  Physical examination showed tenderness to palpation in the bilateral upper trapezius muscles, forward flexion and extension to 45 degrees with complaints of pain at the end of forward flexion.  The Veteran's x-rays were reviewed and unchanged.  The diagnoses included cervical spondylosis.  The Veteran's neurological complaints did not result in any positive neurological findings.  Although the Veteran complained of flare-ups of cervical spine pain at his most recent VA examination in June 2014, cervical spine flexion was to 40 degrees without objective evidence of painful motion and with additional pain on use but no additional limitation of motion and hypoactive reflexes were present.  The VA examiner indicated that there was no additional range of motion loss during flare-ups.  The VA examiner ultimately found that the Veteran did not have any neurologic abnormalities related to his neck disability.  The Veteran further has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an initial rating greater than 10 percent for his service-connected degenerative joint disease of the cervical spine at any time during the appeal period.  In summary, the Board finds that the criteria for an initial 10 percent rating, and no higher, for the Veteran's service-connected degenerative joint disease of the cervical spine have been met throughout the appeal period.

The Board next finds that the evidence supports assigning separate initial 10 percent ratings, and no higher, effective July 12, 2008, for the Veteran's service-connected degenerative joint disease of the left shoulder and for his service-connected degenerative joint disease of the right shoulder.  The Veteran contends that his service-connected bilateral shoulder disabilities have been compensably disabling throughout the appeal period.  The Board agrees, finding that the Veteran has experienced essentially the same level of mild disability due to his service-connected degenerative joint disease of the left shoulder and his service-connected degenerative joint disease of the right shoulder throughout the appeal period.  The Board also finds that the evidence supports assigning separate 10 percent ratings for each of these service-connected disabilities effective the day after the date of the Veteran's separation from active service (July 12, 2008).  For example, the record evidence shows that the Veteran complained of and was treated for bilateral shoulder problems during his 12 years of active service.  The record evidence also shows that, on VA examination in September 2008, the Veteran complained of bilateral shoulder pain which he rated as 3-4/10 on a pain scale.  Physical examination showed a full range of motion in both shoulders.  X-rays showed mild degenerative changes in both shoulders.  The diagnosis was mild degenerative joint disease of both shoulders.  

As noted elsewhere, the Veteran reported on VA examination in March 2011 that his symptoms were unchanged from his 2008 VA examinations.  He complained of sharp, aching, constant, daily bilateral shoulder pain and bilateral shoulder weakness.  Physical examination showed slightly limited bilateral shoulder flexion to 170 degrees (out of a total of 180 degrees) with pain at the end of flexion, bilateral abduction to 180 degrees with pain at the end of abduction, and no additional limitation of motion due to any of the DeLuca factors.  X-rays of the shoulders were reviewed and showed mild degenerative changes.  The diagnosis was unchanged from September 2008.  The Board finds that the Veteran's statement on VA examination in March 2011 that his symptoms essentially were unchanged between 2008 and 2011 persuasively supports assigning separate initial 10 percent ratings for his service-connected degenerative joint disease of the left shoulder and for his service-connected degenerative joint disease of the right shoulder throughout the appeal period.  The limitation of motion shown on VA examination in 2011 is not compensable under Diagnostic Code 5201 but the Veteran has some painful limitation of motion.  Although the evidence supports assigning separate initial 10 percent ratings for the Veteran's service-connected degenerative joint disease of the left shoulder and for his service-connected degenerative joint disease of the right shoulder throughout the appeal period, there is no indication that, prior to March 10, 2011, either of these disabilities was manifested by x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations as is required for a 20 percent rating under DC 5010.  See 38 C.F.R. § 4.71a, DC 5010 (2015).  As noted above, the Veteran's bilateral shoulder x-rays consistently showed only mild degenerative changes during this time period.  

The Veteran also is not entitled to an initial rating greater than 10 percent for his service-connected degenerative joint disease of the left shoulder under DC 5299-5203 at any time during the appeal period.  The record evidence does not indicate that this disability was manifested by nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula as is required for a 20 percent rating under DC 5203.  See 38 C.F.R. § 4.71a, DC 5203 (2015).  In addition to the examination results outlined above, which do not support assigning an initial rating greater than 10 percent under DC 5299-5203, at his most recent VA examination in June 2014, the Veteran had a full range of motion in the left shoulder with no limitation of motion.  The VA examiner indicated that there was no additional range of motion loss during flare-ups.  Diagnostic Codes 5200 and 5202 are not applicable.  The Veteran further has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an initial rating greater than 10 percent for his service-connected degenerative joint disease of the left shoulder at any time during the appeal period.  In summary, the Board finds that the criteria for an initial 10 percent rating, and no higher, for the Veteran's service-connected degenerative joint disease of the left shoulder have been met throughout the appeal period.

The Veteran further is not entitled to an initial rating greater than 10 percent for his service-connected degenerative joint disease of the right shoulder at any time during the appeal period.  As noted elsewhere, the Veteran reported on VA examination on that date that his symptoms essentially were unchanged.  As also noted elsewhere, VA examination in March 2011 showed only mild degenerative changes.  There was no indication of x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations as is required for a 20 percent rating under DC 5010.  See 38 C.F.R. § 4.71a, DC 5010 (2015).  At his most recent VA examination in June 2014, the Veteran had a full range of motion in the right shoulder with no additional limitation of motion.  The June 2014 VA examiner noted only the presence of a complaint of right shoulder pain and right shoulder osteoarthritis.  The VA examiner indicated that there was no additional range of motion loss during flare-ups.  Diagnostic Codes 5200 and 5202 are not applicable.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an initial rating greater than 10 percent for his service-connected degenerative joint disease of the right shoulder at any time during the appeal period.  In summary, the Board finds that the criteria for an initial 10 percent rating, and no higher, for the Veteran's service-connected degenerative joint disease of the right shoulder have been met throughout the appeal period.

The Board next finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 10 percent for service-connected right eye central retinal vein occlusion and cystoid macular edema.  The Veteran contends that this disability is more disabling than currently evaluated and he experiences significant right eye disability and vision problems.  The record evidence does not support his assertions.  It shows instead that, throughout the appeal period, the Veteran's service-connected right eye central retinal vein occlusion and cystoid macular edema ("right eye disability") is manifested by, at worst, 20/50 visual acuity, central retinal vein occlusion and cystoid macular edema which resolved with treatment, and macular pigment changes and collateral vessel formation secondary to an occlusion.  The Veteran's service treatment records show complaints of and treatment for a right eye disability during his 12 years of active service.  The Board notes in this regard that service connection is in effect only for a right eye disability.  

The post-service evidence shows that, on VA eye examination in March 2008, the Veteran complained of decreased depth perception, increased blurring, and decreased night vision in the right eye.  Physical examination of the right eye showed 20/50 visual acuity, retinal pigment epithelium mottling, and mild cystoid macular edema.  On VA examination in March 2011, the Veteran reported that his vision had improved with treatment (injections) although he complained of continuing distortion in his right eye vision.  Physical examination of the right eye showed 20/20 visual acuity, his central retinal vein occlusion and cystoid macular edema had resolved, and macula pigment changes and collateral vessel formation secondary to his resolved occlusion were present.  The VA examiner stated that there was improvement in the Veteran's right eye disability since his last VA examination.  "The Veteran's vision has improved and the central retinal vein occlusion along with the cystoid macular edema has resolved [sic]."  The diagnosis was central retinal vein occlusion, right eye, now compensated.

On VA eye examination in June 2014, the Veteran reported having good vision with an occasional spot in the right eye when looking at road signs.  Physical examination of the right eye showed stable macular thickening secondary to a history of a right eye disability, 20/40 visual acuity, asymmetric optic nerve, perforeal thickening, inferio temporal, hard exudates, and central retinal scars.  The diagnosis was stable macular thickening secondary to history of retinal vein occlusion, absent of cystoid macular edema, right eye.

The record evidence does not show that the Veteran's service-connected right eye disability is manifested by worsening visual acuity, total loss of vision in the right eye, or an enucleation or serious cosmetic defect such that an initial rating greater than 10 percent is warranted.  See 38 C.F.R. § 4.84a, DC 6078 (effective prior to December 10, 2008).  It appears instead that the Veteran's service-connected right eye central retinal vein occlusion and cystoid macular edema resolved with treatment (injections) as the VA examiner stated in March 2011.  The Veteran himself reported on VA examinations in March 2011 and in June 2014 that his right eye vision had improved with treatment although he complained of continuing distortions in March 2011 and an occasional spot in the right eye when looking at road signs in June 2014.  The June 2014 VA examiner concluded that the Veteran's macular thickening secondary to his history of retinal vein occlusion was stable and there was no cystoid macular edema present in the right eye.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which supports assigning an initial rating greater than 10 percent for right eye central retinal vein occlusion and cystoid macular edema.  In summary, the Board finds that the criteria for an initial rating greater than 10 percent for right eye central retinal vein occlusion and cystoid macular edema have not been met.

In regard to all of the above rating issues, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes that he is entitled to even higher ratings than awarded herein.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints, and to provide the requisite information for an evaluation of the disability under the rating schedule.  For these reasons, greater evidentiary weight is placed on the VA examination findings in regard to the type and degree of impairment.

Other Considerations

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his currently appealed service-connected disabilities.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's currently appealed service-connected disabilities are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of each of these service-connected disabilities.  This is especially true because the 10 percent ratings currently assigned for the Veteran's degenerative joint disease of the lumbosacral spine, degenerative joint disease of the cervical spine, degenerative joint disease of the left shoulder, degenerative joint disease of the right shoulder, and right eye disability, each effective July 12, 2008, contemplate mild disability.  (The Board notes parenthetically that, in this decision, with the exception of the Veteran's right eye disability, all of the initial 10 percent ratings have been granted back to the day after the date of his service separation because the symptomatology associated with each of these disabilities essentially has been the same since that date.)  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The Veteran has not described any unusual or exceptional features associated with his disabilities or described how the impairment associated with his disabilities impacts him in an exceptional or unusual way.  Thus, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


Finally, the Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has not asserted that he is unemployable by reason of his currently appealed service-connected disabilities.  In fact, the record indicates that the Veteran currently is employed.  Accordingly, the Board finds that Rice is inapplicable.


ORDER

Entitlement to an initial 10 percent rating, and no higher, effective July 12, 2008, and prior to March 10, 2011, for degenerative joint disease of the lumbosacral spine is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent beginning March 10, 2011, for degenerative joint disease of the lumbosacral spine is denied. 

Entitlement to an initial 10 percent rating, and no higher, effective July 12, 2008, and prior to March 10, 2011, for degenerative joint disease of the cervical spine is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent beginning March 10, 2011, for degenerative joint disease of the cervical spine is denied. 

Entitlement to an initial 10 percent rating, and no higher, effective July 12, 2008, and prior to March 10, 2011, for degenerative joint disease of the left shoulder is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent beginning March 10, 2011, for degenerative joint disease of the left shoulder is denied. 

Entitlement to an initial 10 percent rating, and no higher, effective July 12, 2008, for degenerative joint disease of the right shoulder is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent beginning March 10, 2011, for degenerative joint disease of the right shoulder is denied. 

Entitlement to an initial rating greater than 10 percent for right eye central retinal vein occlusion and cystoid macular edema is denied.


REMAND

The Veteran also contends that his service-connected patellofemoral pain syndrome of the left knee and patellofemoral pain syndrome of the right knee are more disabling than currently evaluated.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

A review of the Veteran's VBMS eFolder indicates that his most recent VA examination for his bilateral knee disabilities occurred in September 2012.  He essentially contends that these disabilities have worsened since this examination.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in September 2012, the Board finds that, on remand, he should be scheduled for an updated VA examination to determine the current nature and severity of his service-connected patellofemoral pain syndrome of the left knee and his service-connected patellofemoral pain syndrome of the right knee.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected patellofemoral pain syndrome of the left knee or his service-connected patellofemoral pain syndrome of the right knee since September 2012.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Obtain a new VA examination regarding the nature and severity of the Veteran's service-connected patellofemoral pain syndrome of the right and left knees.  The electronic claims file [i.e. relevant records contained in Virtual VA and/or VBMS] must be provided to and reviewed by the examiner.

(a) All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests should be accomplished.

(b) When conducting range of motion testing, the examiner is directed to describe any functional loss resulting from factors (such as pain, flare-ups, etc.) impacting the Veteran's ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance. 

(c) To the extent possible, any functional loss should be expressed in terms of additional degrees of limitation of motion.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


